Citation Nr: 0006507	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether a rating decision of February 8, 1996, assigning an 
effective date of October 27, 1993, for a grant of 
entitlement to service connection for dementia and a bipolar 
disorder, was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in March 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, in which it was determined that 
the rating decision of February 8, 1996, assigning an 
effective date of October 27, 1993, for a grant of 
entitlement to service connection for dementia and bipolar 
disorder, was not clearly and unmistakably erroneous.  An 
appeal followed, and in his substantive appeal of July 1998, 
the veteran requested a hearing before the Board in 
Washington, DC.  Such a proceeding was thereafter scheduled 
to occur in October 1998, but prior to its occurrence, the 
veteran through his representative advised the Board that 
poor health prevented him from appearing and that he wished 
for Board to consider the merits of the claim presented on 
the basis of the evidence of record.


REMAND

By a decision, dated February 8, 1996, the RO found the 
veteran entitled to service connection for dementia and a 
bipolar disorder, and at that time, an effective date for the 
grant of service connection was assigned as of the date of 
the veteran's admission to a VA hospital for treatment of an 
organic affective syndrome and possible bipolar illness, 
October 27, 1993.  A timely appeal of the February 1996 
determination was not thereafter entered, thus rendering the 
February 1996 action final.  38 U.S.C.A. § 7105(c) (West 
1991).  Based on his claim in February 1998, the veteran 
challenges the finality of the RO action in February 1996 by 
alleging that such was fraught with clear and unmistakable 
error (CUE).

CUE is a very specific and rare kind of error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory and regulatory 
provisions extant at the time, were incorrectly applied.  Id.

In this appeal, the veteran argues that the effective date 
assigned should have been October 18, 1991, the date of 
receipt by the RO of an application for VA compensation.  It 
is also asserted that the date entitlement arose preceded the 
date of receipt of the aforementioned application.  Error is 
assigned specifically in the RO's failure in February 1996 to 
acknowledge that organic brain damage was shown by a 
diagnostic study performed in December 1990, during a period 
of VA hospitalization from November 24, 1990, to December 12, 
1990, at the VA Medical Center in Togus, Maine.  Records from 
that period of hospitalization are not shown to have been of 
record at the time of entry of the February 1996 action or 
currently, although they are deemed to have been 
constructively on file.  See Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992).  

As the VA hospitalization records from November and December 
1990 were constructively of record under Bell, it remains for 
consideration whether such evidence would have manifestly 
changed the outcome of the February 1996 determination.  Such 
consideration necessarily requires obtaining the 
hospitalization records in question, and in particular, the 
results of the study purportedly showing evidence of organic 
brain damage.

Accordingly, this matter is REMANDED to the RO for completion 
of the following actions:

The RO should obtain copies of complete 
records from the veteran's period of 
hospitalization from November 24, 1990, 
to December 12, 1990, or in that 
approximate period of time, at the VA 
Medical Center in Togus, Maine, inclusive 
of the diagnostic study and results 
thereof reportedly showing evidence of 
organic brain damage.  As well, the RO 
should ensure that the records from VA 
hospitalizations at the same facility in 
November 1991 and April 1992 are also 
obtained, as well as any and all other 
records of VA inpatient and outpatient 
treatment compiled as of February 1996 
and prior thereto, for inclusion in the 
veteran's claims folder.

Thereafter, the RO should readjudicate the veteran's claim of 
CUE in the RO's February 1996 decision assigning an effective 
date of October 27, 1993, for a grant of service connection 
for dementia and bipolar disorder.  If the benefit sought is 
not granted, the veteran and his representative should be 
furnished a supplemental statement of the case.  The veteran 
and his representative should then be afforded a reasonable 
period for a response before the record is returned to the 
Board for further review.

The Board does not intimate any opinion as to the merits of 
the issue presented by this appeal, either favorable or 
unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



